In an action to recover damages for injury to person and property, the plaintiff appeals (as limited by her brief) from so much of a judgment of the Supreme Court, Suffolk County, entered March 8, 1962 after trial upon a jury’s verdict, as limited to six cents her damages for her personal injury. Judgment, insofar as appealed from, affirmed, without costs. Under the court’s c-harge (which was binding because not excepted to), the nominal award of six cents constituted a finding by the jury that the accident resulted solely from defendants’ negligence, but that the plaintiff sustained no injury attributable thereto. Such finding has adequate support in the record. Ughetta, Acting- P. J., ICleinfeld, Brennan, Hill and Rabin, J.J., concur.